          Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 1 of 24



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    DANIEL D. WINE,
         Plaintiff,

          v.                                                    No. 3:18-cv-704 (VAB)

    CAROL CHAPDELAINE, ET AL.,
        Defendants.


         INITIAL REVIEW ORDER ON SECOND AMENDED COMPLAINT AND
                 RULING ON MOTIONS FOR INJUNCTIVE RELIEF

         Daniel D. Wine (“Plaintiff”), currently incarcerated at the MacDougall-Walker

Correctional Institution (“MacDougall”), has sued Warden Carol Chapdelaine,1 Lieutenants

Drolet and Diaz, Captain Black, and Commissioner Scott Semple.

         Mr. Wine filed his initial Complaint on April 24, 2018. Compl., ECF No. 1 (Apr. 24,

2018). On June 7, 2018, he filed an Amended Complaint adding Commissioner Semple as a

Defendant. Am. Compl., ECF No. 13 (June 7, 2018). On May 8, 2019, Mr. Wine filed a Second

Amended Complaint against the same Defendants. Second Am. Compl., ECF No. 20 (May 8,

2019).

         Mr. Wine alleges that Defendants failed to protect him from an assault by another inmate

on June 10, 2015, in violation of his rights under the Eighth Amendment of the United States

Constitution. Id. He also alleges First and Fourteenth Amendment claims against Defendants. Id.




1
 Mr. Wine spells Warden Carol Chapdelaine’s name as Champdelaine in the Complaint and Amended Complaints.
See Compl. at 1; Am. Compl. at 1; Second Am. Compl. at 1. It is clear from a letter from Warden Chapdelaine that it
attached as an exhibit to the Complaint that her last name is spelled Chapdelaine. See Compl., Ex. C-3, ECF No. 1-2,
at 56 (parenthetical describing what the exhibit is). The Court therefore directs the Clerk to revise the docket to
reflect that the correct spelling of Defendant Champdelaine’s last name: Chapdelaine.

                                                         1
           Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 2 of 24



         Mr. Wine has also filed two motions seeking preliminary injunctive relief. First Mot. for

Prelim. Inj. (“First Mot. for P.I.”), ECF No. 21 (Sep. 3, 2019); Second Mot. for Prelim. Inj.

(“Second Mot. for P.I.”), ECF No. 22 (Jan. 2, 2020).

         For the following reasons, Mr. Wine’s Second Amended Complaint is DISMISSED in

part, and his motions for injunctive relief are DENIED.

         The following claims are dismissed: the First and Fourteenth Amendment claims against

Lieutenants Drolet and Diaz, Captain Black, and Warden Chapdelaine related to the alleged

refusal of Lieutenants Drolet and Diaz and Captain Black to permit Mr. Wine to report the

assault to the Connecticut State Police; the First and Fourteenth Amendment due process claims

against Lieutenants Drolet and Diaz, Captain Black, and Warden Chapdelaine related to the

failure of Lieutenants Drolet and Diaz and Captain Black to file criminal charges or facilitate the

filing of criminal charges against Mr. Krawczynski; the Eighth Amendment failure to protect

claims against all Defendants; and the Fourteenth Amendment failure to protect claims against

Commissioner Semple and Warden Chapdelaine.

         The following claim remains: the Fourteenth Amendment failure to protect claim will

proceed against Lieutenant Drolet, Lieutenant Diaz, and Captain Black in their individual

capacities.

I.            FACTUAL ALLEGATIONS2

         In June 2015, Mr. Wine had been assigned to MacDougall. Second Am. Compl. at 2.




2
 All factual allegations are drawn from the Second Amended Complaint and the exhibits attached to the original
Complaint, which are referenced in the Second Amended Complaint. See Second Am. Compl., ECF No. 20 (May 8,
2019); Compl., ECF No. 1 (Apr. 24, 2018); Exs. A-1 through D, ECF No. 12 (Apr. 24, 2018), Am. Compl., ECF
No. 34-1 (Mar. 14, 2019). See also Leonard F. v. Israel Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (“In
adjudicating a Rule 12(b)(6) motion, a district court must confine its consideration to facts stated on the face of the
complaint, in documents appended to the complaint or incorporated in the complaint by reference, and to matters of
which judicial notice may be taken.” (internal citation and quotation marks omitted)).

                                                          2
         Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 3 of 24



       At some point before June 4, 2015, several other inmates at MacDougall, who were

allegedly known or suspected members of the Aryan Brotherhood Gang, in cluding Robert

Krawczynski, allegedly made direct threats to harm or physically injure Mr. Wine. Id. at 3.

       On June 4, 2015, Officer Pennel allegedly instructed Mr. Wine to speak to Lieutenants

Drolet and Diaz regarding these allegedly serious and credible threats to his physical safety. Id.

Later that day, Mr. Wine allegedly pleaded with Lieutenants Drolet and Diaz to implement

measures to protect him from harm, but they allegedly took no action and advised him to return

to his housing unit. Id. at 3–4. Mr. Wine then allegedly spoke to Captain Black and informed him

that he feared that inmates who were members of the Aryan Brotherhood Prison Gang, including

Mr. Krawczynski, would assault him. Id. at 4. Captain Black allegedly suggested that Mr. Wine

“try to duck” if these inmates attempted to assault him. Id.

       On June 10, 2015, Mr. Krawczynski allegedly viciously assaulted Mr. Wine. Id. The

assault allegedly rendered Mr. Wine “unconscious, bloody, and lifeless.” Id. Prison officials

allegedly transported Mr. Wine to an outside hospital, where a surgeon allegedly treated him for

a broken jaw and a stab wound to his lower lip. Id. Mr. Wine allegedly remained in the hospital

for an extended period. Id. On June 14, 2015, Mr. Wine allegedly was confined to the hospital

unit at MacDougall. Ex. A-1, ECF No. 1-2 at 2 (Conn. Dep’t of Corr. Inmate Request Form

(June 14, 2015)).

       Mr. Wine allegedly made requests to contact the Connecticut State Police Department to

report the assault “in an effort to have the assailant criminally prosecuted ;” but correctional

officials, including Captain Black and Lieutenants Drolet and Diaz, allegedly denied his

requests. Second Am. Compl. at 5–6. Mr. Wine then allegedly made requests to contact his

criminal attorney to inform him about the assault, but correctional staff members allegedly



                                                  3
            Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 4 of 24



repeatedly informed Mr. Wine that they could not confirm his attorney’s telephone number. Id.

at 5; Exs. A-1 to A-7, ECF No. 1-2 at 1–14 (Conn. Dep’t of Corr. Inmate Request Forms (June

14, 2015, through July 1, 2015)).

         Mr. Wine also allegedly could not contact his family by telephone because the

Department of Correction (“DOC”) “shut off his pin number” and allegedly could not contact his

family by mail because prison officials would not provide him with envelopes. Second Am.

Compl. at 5. Mr. Wine allegedly remained in the segregation unit at MacDougall for thirty-three

days. Id.

II.      STANDARD OF REVIEW

      A. Initial Review

         Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see

also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district

court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’”) (quoting 28 U.S.C. § 1915A).

         Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead only “a short

and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P.




                                                  4
         Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 5 of 24



8(a)(2), to provide the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555,

570. A claim is facially plausible if “the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation

of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

       Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d

Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101–

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).

    B. Preliminary Injunctive Relief

       Preliminary injunctive relief “is an extraordinary and drastic remedy, [ ] that should not

be granted unless the movant, by a clear showing, carries the burden of persuasion.” Moore v.



                                                  5
           Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 6 of 24



Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal citation and

quotation marks omitted). To warrant preliminary injunctive relief, the moving party must

demonstrate (a) that he or she will suffer “irreparable harm” in the absence of an injunction, and

(b) either (1) a “likelihood of success on the merits or (2) sufficiently serious questions going to

the merits [of the case] to make them a fair ground for litigation and a balance of hardships

tipping decidedly toward the party requesting preliminary injunctive relief.” Cacchillo v. Insmed,

Inc., 638 F.3d 401, 405–06 (2d Cir. 2011) (internal quotation marks omitted).

         If a party seeks a permanent injunction, he or she “must demonstrate (1) irreparable harm

. . . and (2) actual success on the merits.” Ognibene v. Parkes, 671 F.3d 174, 182 (2d Cir. 2012).

Thus, the standard for a permanent injunction is similar to the standard for a preliminary

injunction, but a plaintiff must show actual success rather than a likelihood of success. See

Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 546 n.12 (1987).

III.         DISCUSSION

       A. Initial Review Order—Second Amended Complaint

         Mr. Wine contends that Lieutenants Drolet and Diaz, and Captain Black failed to protect

him from harm in violation of his Eighth Amendment rights and refused to permit him to report

the assault by Mr. Krawczynski to the Connecticut State Police in violation of his First and

Fourteenth Amendment rights. Second Am. Compl. at 4–7. Mr. Wine claims that Commissioner

Semple and Warden Chapdelaine failed to train and supervise the other Defendants in violation

of the Eighth and Fourteenth Amendments. Id. at 6–7. Mr. Wine seeks punitive, compensatory,

and special damages. Id. at 8–9.




                                                 6
         Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 7 of 24



       1.      Official Capacity Claims—Eleventh Amendment

       To the extent that Mr. Wine seeks punitive, compensatory, and special damages from

Defendants in their official capacities, this relief is barred by the Eleventh Amendment. See

Kentucky v. Graham, 473 U.S. 159 (1985) (Eleventh Amendment, which protects the state from

suits for monetary relief, also protects state officials sued for damages in their official ca pacity);

Quern v. Jordan, 440 U.S. 332, 342 (1979) (Section 1983 does not override a state’s Eleventh

Amendment immunity).

       Accordingly, the claims for money damages against the Defendants in their official

capacities will be dismissed.

       2.      Fourteenth and First Amendment Claims—Alleged Refusal to Permit Report
               of Assault and Failure to Pursue Criminal Charges

       Mr. Wine alleges that, at some point after being assaulted by Mr. Krawczynski, he made

requests to contact the Connecticut State Police to report the assault for the purpose of having

Mr. Krawczynski prosecuted for his alleged criminal act. Second Am. Compl. at 5. Mr. Wine

contends that Lieutenants Drolet and Diaz, Captain Black, and other staff members refused to

permit him to contact the Connecticut State Police immediately after the alleged assault occurred

and refused to pursue criminal charges against Mr. Krawczynski, in violation of his First and

Fourteenth Amendment rights. Id. at 6, 8.

            a. Claims Based on Defendants’ Alleged Refusal to Permit Report of Assault

        “[P]ersons in prison, like other individuals, have the right to petition the Government for

redress of grievances . . . .” Cruz v. Beto, 405 U.S. 319, 321 (1972) (internal citations omitted).

The rights “to complain to public officials and to seek administrative and judicial relief are

protected by the First Amendment.” Gagliardi v. Vill. of Pawling, 18 F.3d 188, 194 (2d Cir.

1994) (internal citations omitted). Furthermore, “it is axiomatic that filing a criminal complaint

                                                   7
         Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 8 of 24



with law enforcement officials constitutes an exercise of the First Amendment right to petition

government for the redress of grievances.” Estate of Morris ex rel. Morris v. Dapolito, 297 F.

Supp. 2d 680, 692 (S.D.N.Y. 2004) (internal quotation marks and citations omitted).

       In exhibits referenced in the Second Amended Complaint and attached to the Complaint,

Mr. Wine concedes that he met with his attorney on June 26, 2015, and that as of July 1, 2015,

his attorney had reported the assault to the Connecticut State Police and that he and his attorney

were pursuing charges against Mr. Krawczynski. Ex. B-5, ECF No. 1-2 at 26–27 (Conn. Dep’t of

Corr. Inmate Admin. Remedy Form (July 1, 2015)); Ex. C-4, ECF No. 1-2 at 43–45 (Letter from

Daniel Wine to Scott Semple (Aug. 30, 2015)).

       On August 12, 2015, Deputy Warden of Operations Hines sent information to Troop H of

the Connecticut State Police Department and to Mr. Wine, regarding the June 10, 2015 assault,

to enable Mr. Wine to pursue a criminal or civil action. Ex. C-2, ECF No. 1-2 at 37 (Letter from

Gerald Hines to Daniel Wine (Aug. 12, 2015)). Mr. Wine also met with a Connecticut State

Police Trooper on August 14, 2015, and August 18, 2015, who took Mr. Wine’s statement

regarding the assault during the second meeting. Ex. C-4, ECF No. 1-2 at 44 (Letter from Daniel

Wine to Scott Semple (Aug. 30, 2015)); Ex. D, ECF No. 1-2 at 49 (Conn. Dep’t of Public Safety,

Div. of State Police, Witness Statement (Aug. 18, 2015)).

       On September 11, 2015, Mr. Wine sent Warden Chapdelaine a letter stating that DOC

had failed to notify the Connecticut State Police Department about the assault, but conceding that

individuals who were not employed by the DOC, had reported the assault to the proper

authorities. Ex. C-3, ECF No. 1-2 at 39 (Letter from Daniel Wine to Carol Chapdelaine (Sept.

11, 2015)).




                                                8
         Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 9 of 24



       In light of these exhibits, the Second Amended Complaint fails to plausibly allege that

Lieutenants Drolet and Diaz and Captain Black would not permit him to contact the Connecticut

State Police immediately after the assault had occurred and/or would not pursue criminal charges

against Mr. Krawczynski in violation of Mr. Wine’s constitutional rights. See Conquistador v.

Hartford Police Dep’t, No. 3:15-cv-1618 (MPS), 2017 WL 959731, at *4 (D. Conn. Mar. 13,

2017) (dismissing claim that police department would not accept or file plaintiff’s criminal

complaint about the theft of his vehicle because “[p]laintiff [had] not allege[d] that he was

denied an opportunity to file a criminal complaint” given that officers directed him to “come to

the police station to provide more information about [his] report” regarding his stolen vehicle);

Flores v. Lantz, No. 3:05-cv-1288 (RNC), 2008 WL 4453421, at *6 (D. Conn. Sept. 30, 2008)

(claim by pretrial detainee that correctional officers “denied hi[m] his right to report criminal

assault to a law enforcement agency” did not state a “cause of action for a deprivation of a

federally protected right” in light of fact that plaintiff had “contacted the Connecticut State

Police through his sister on May 13, 2005, four days after the assault” and a State “Trooper . . .

[had] visited plaintiff on May 31 and [had] investigated his complaint” (internal citation

omitted)).

       Accordingly, any claims based on the alleged refusal of Lieutenants Drolet and Diaz and

Captain Black to permit Mr. Wine to report the assault to the Connecticut State Police will be

dismissed.

             b. Claims Based on Defendants’ Alleged Refusal to Pursue Criminal Charges

       The Constitution does not entitle a victim of allegedly criminal conduct to a criminal

investigation or the prosecution of the alleged perpetrator of the crime. See Leeke v. Timmerman,

454 U.S. 83, (1981) (inmates alleging beating by prison guards lack standing to challenge prison



                                                  9
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 10 of 24



officials’ request to magistrate not to issue arrest warrants); Linda R. S. v. Richard D., 410 U.S.

614, 619 (1973) (“[I]n American jurisprudence at least, a private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.”); McCrary v. Cty. of

Nassau, 493 F. Supp. 2d 581, 588 (E.D.N.Y. 2007) (“A private citizen does not have a

constitutional right to compel government officials to arrest or prosecute another person.”).

       Moreover, an individual has no constitutionally protected right to a proper investigation

by government officials. See McCaffrey v. City of N.Y., No. 11 Civ. 1636 (RJS), 2013 WL

494025, at *5 (S.D.N.Y. Feb. 7, 2013) (“[A] ‘failure to investigate’ is not independently

cognizable as a stand-alone claim.”); Grega v. Pettengill, 123 F. Supp. 3d 517, 536–37 (D. Vt.

2015) (“[D]istrict courts in this circuit have consistently declined to recognize a claim of ‘failure

to investigate’ as a violation of due process giving rise to a damages action.”) (collecting cases);

Lewis v. Gallivan, 315 F. Supp. 2d 313, 316-17 (W.D.N.Y. 2004) (“There is . . . no constitutional

right to an investigation by government officials.” (internal quotation marks and citations

omitted)); Santossio v. City of Bridgeport, No. 3:01-cv-1460 (RNC), 2004 WL 2381559, at *4

(D. Conn. Sept. 28, 2004) (“[T]he United States Constitution does not grant plaintiffs a right to

an adequate investigation or adequate after-the-fact punishment.”) (collecting cases).

       Accordingly, any claims based on the allegations that Lieutenants Drolet and Diaz and

Captain Black refused to contact the Connecticut State Police in order to pursue or facilitate the

filing of criminal charges against Mr. Krawczynski in violation of Mr. Wine’s rights under either

the First or Fourteenth Amendments will be dismissed.

       3.      Eighth Amendment Claim—Failure to Protect

       Mr. Wine asserts that on June 10, 2015, the date on which Mr. Krawczynski allegedly

assaulted him, he “was a sentenced inmate.” Second Am. Compl. at 2. DOC records reflect,



                                                 10
         Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 11 of 24



however, that Mr. Wine was not convicted until October 21, 2015.3 Thus, Mr. Wine was a

pretrial detainee at the time of the alleged assault.

        Consequently, any claim related to Mr. Wine’s exposure to unconstitutional conditions of

confinement, including deliberate indifference to his safety, during the time that he was a pretrial

detainee would arise under the Fourteenth and not the Eighth Amendment. See Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (“A pretrial detainee’s claims are evaluated under the

Due Process Clause because[] [p]retrial detainees have not been convicted of a crime and thus

may not be punished in any manner—neither cruelly and unusually nor otherwise.” (internal

citation and quotation marks omitted)); Barnes v. Harling, No. 6:10-cv-06164 (EAW), 2019 WL

1319479, at *12 (W.D.N.Y. Mar. 19, 2019) (“Under current Second Circuit law, when a pretrial

detainee plaintiff brings § 1983 claims alleging deliberate indifference, including claims alleging

failure to protect or intervene,” a district court analyzes these claims under the Fourteenth

Amendment using the standard set forth in Darnell, 849 F.3d at 30, 35 (citations omitted)).

        Accordingly, Mr. Wine’s Eighth Amendment failure to protect claim will be dismissed.

        Construing his allegations “to raise the strongest arguments that they suggest,” Sykes, 723

F.3d at 403, however, the Court will consider whether Mr. Wine adequately has alleged a failure

to protect claim under the Fourteenth Amendment.




3
 The State of Connecticut’s Judicial Branch website indicates that a jury convicted Mr. Wine of multiple offenses
on October 21, 2015, and that, on January 8, 2016, a judge sentenced him to multiple years of imprisonment,
followed by at least ten years of special parole. See https://www.jud.ct.gov/crim.htm (follow “Convictions – by
Docket Number” hyperlink; then enter Docket No. TTD-CR14-0104934-T). The State of Connecticut DOC’s
website also indicates Mr. Wine’s confinement within the DOC on March 6, 2014, and that, on January 8, 2016, a
judge sentenced him to twenty-nine years of imprisonment. See http://portal.ct.gov/DOC (follow “Inmate
Information Search” hyperlink; then enter Mr. Wine’s CT DOC Inmate Number 402025).

                                                       11
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 12 of 24



       4.      Fourteenth Amendment Claims—Failure to Protect

               a.      Lieutenants Drolet and Diaz and Captain Black

       “A pretrial detainee may establish a § 1983 claim for allegedly unconstitutional

conditions of confinement by showing that the officers acted with deliberate indifference to the

challenged conditions.” Darnell, 849 F.3d at 29. A pretrial detainee plaintiff must meet both an

objective and a subjective standard to state a deliberate indifference claim under the Fourteenth

Amendment based on conditions of confinement. Id.

       Under the objective prong, a detainee must allege that “the conditions, either alone or in

combination, pose[d] an unreasonable risk of serious damage to his health . . . which includes the

risk of serious damage to physical and mental soundness.” Id. at 30 (internal citations and

quotation marks omitted). An unreasonable risk of serious damage to a pretrial detainee’s health

includes the risk of serious damage to “physical and mental soundness.” Id. Although “[t]here is

no ‘static test’ to determine whether a deprivation is sufficiently serious . . . ‘the conditions

themselves must be evaluated in light of contemporary standards of decency.’” Id. For example,

“prisoners may not be deprived of their basic human needs—e.g., food, clothing, shelter, medical

care, and reasonable safety—and they may not be exposed to conditions that pose an

unreasonable risk of serious damage to [their] future health.” Id. (internal quotation marks

omitted); see also Ramos v. Town of E. Hartford, No. 3:16-cv-166 (VLB), 2019 WL 2785594, at

*12 (D. Conn. July 2, 2019) (evidence of denial of prompt medical care and delay was

sufficiently serious to create genuine issue of material fact where prison officials tased detainee

in the chest area for extended period of time, punched him in the head, struck his head against a

cement wall, and then failed to conduct medical assessment and perform CPR after confirming

detainee had no pulse), appeal withdrawn sub nom. Ramos v. Lis, No. 19-2197, 2020 WL



                                                  12
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 13 of 24



255878 (2d Cir. Jan. 7, 2020), and appeal withdrawn, No. 19-3541, 2020 WL 1987818 (2d Cir.

Mar. 3, 2020); Blake v. Kelly, No. 12 CIV. 7245 ER, 2014 WL 4230889, at *6 (S.D.N.Y. Aug.

26, 2014) (pretrial detainee plausibly alleged serious injury by alleging that prison official

arrived at assault, stood outside cell and ordered inmates to stop, and left to get help when assault

continued but did not come back with assistance for about five minutes).

       To meet the second prong of a Fourteenth Amendment conditions of confinement claim,

a detainee must allege that the prison official “acted intentionally to impose the alleged

condition, or recklessly failed to act with reasonable care to mitigate the risk that the condition

posed to [him or her] even though the [prison]-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. Thus, the subjective prong may

be met even where an official is not actually aware that his or her acts or omissions have created

a condition that poses a substantial risk of harm to a detainee. Id.

       Mr. Wine has alleged that Lieutenants Drolet and Diaz and Captain Black subjected him

to a risk of serious injury by permitting him to remain housed with inmates who had threatened

to physically harm him. Second Am. Compl. at 3–4, 7. These allegations meet the first, objective

prong of the Fourteenth Amendment failure to protect claim.

       In addition, Mr. Wine has alleged that Lieutenants Drolet and Diaz and Captain Black

recklessly failed to act with reasonable care by leaving Mr. Wine in a housing unit with inmates

who had threatened physical violence towards him because they knew or should have known that

Mr. Krawczynski and other members of Aryan Brotherhood gang posed an excessive risk to his

health or safety. Id. at 3; see also Perez v. Ponte, 236 F. Supp. 3d 590, 626–27 (E.D.N.Y. 2017),

report and recommendation adopted, No. 16-cv-645 (JFB) (AKT), 2017 WL 1050109 (E.D.N.Y.

Mar. 15, 2017) (pretrial detainee stated plausible failure-to-protect claim against correctional



                                                 13
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 14 of 24



officers under Fourteenth Amendment by alleging that unidentified inmate approached him from

behind and slashed his face from his ear down to his chin, requiring surgery and causing

permanent nerve damage and headaches, and that officers directly observed the attack, did

nothing to intervene, and had enough time to flee to their office in the recreation yard); Heisler v.

Kralik, 981 F. Supp. 830, 834, 837 (S.D.N.Y. 1997), aff’d sub nom. Heisler v. Rockland Cty.,

164 F.3d 618 (2d Cir. 1998) (issues of material fact precluded summary judgment where pretrial

detainee produced evidence that sheriff knew detainee had been charged with sexual assault of a

minor and had requested to be placed in protective custody given likelihood that other inmates

would threaten him with violence based on the type of charge but failed to do so until after

detainee was assaulted by another inmate).

       Accordingly, Mr. Wine has stated a plausible claim under the Fourteenth Amendment

that Lieutenants Drolet and Diaz and Captain Black failed to protect him from assault by Mr.

Krawczynski.

               b.      Commissioner Semple and Warden Chapdelaine

       It is well established that a plaintiff is not entitled to an award of damages unless he or

she asserts facts to demonstrate the “ʻpersonal involvement of [the] defendants in the alleged

constitutional deprivations.’” Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (quoting Wright

v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)). A supervisor thus cannot be held liable under Section

1983 under a theory of respondeat superior. See Hayut v. State Univ. of N. Y., 352 F.3d 733, 753

(2d Cir. 2003) (“It is well settled, however, that the doctrine of respondeat superior standing

alone does not suffice to impose liability for damages under section 1983 on a defendant acting

in a supervisory capacity.”)




                                                 14
         Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 15 of 24



        A plaintiff may demonstrate the personal involvement of a supervisory defendant in the

following ways:

                     (1) the defendant participated directly in the alleged constitutional
                     violation, (2) the defendant, after being informed of the violation
                     through a report or appeal, failed to remedy the wrong, (3) the
                     defendant created a policy or custom under which unconstitutional
                     practices occurred, or allowed the continuance of such a policy or
                     custom, (4) the defendant was grossly negligent in supervising
                     subordinates who committed the wrongful acts, or (5) the defendant
                     exhibited deliberate indifference to the rights of inmates by failing
                     to act on information indicating that unconstitutional acts were
                     occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citations omitted).4

        Mr. Wine does not allege that either Commissioner Semple or Warden Chapdelaine was

directly involved in or aware of the incident involving the assault by Inmate Krawczynski.

Rather, he asserts that Commissioner Semple was involved because he failed to properly train

and supervise Warden Chapdelaine, and that Warden Chapdelaine was involved because she

failed to properly train and supervise Lieutenants Drolet and Diaz and Captain Black.

                i.      Commissioner Semple

        Mr. Wine contends that Commissioner Semple “failed to properly train [and] supervise

Warden Chapdelaine, who in turn failed to properly train [and] supervise, and otherwise ensure

that Defendants Black, Drolet and Diaz were fit to competently perform their duties as

administrative supervisors at MacDougall.” Second Am. Compl. at 6. Mr. Wine does not include



4
  The Second Circuit has not yet addressed how the Supreme Court’s decision in Iqbal affected the standards
in Colon for establishing supervisory liability. See Shaw v. Prindle, 661 F. App’x 16, 18 n.2 (2d Cir. 2016)
(“ʻAlthough the Supreme Court’s decision in . . . Iqbal . . . , may have heightened the requirements for showing a
supervisor’s personal involvement with respect to certain constitutional violations, we need not reach Iqbal’s impact
on Colon in this case, for [Shaw’s] [amended] complaint did not adequately plead [Larkin's or Russo’s] personal
involvement even under Colon.’” (quoting Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013))); see
also Rispardo v. Carlone, 770 F.3d 97, 117 (2d Cir. 2014) (“We have not yet determined the contours of the
supervisory liability test . . . after Iqbal.” (internal citation and quotation marks omitted)). For purposes of this
decision, it is assumed that the categories outlined in Colon remain valid.

                                                        15
         Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 16 of 24



any other facts to support this conclusory assertion that Commissioner Semple failed to supervise

and train.

        Nor has Mr. Wine alleged any facts demonstrating the personal involvement of

Commissioner Semple in the alleged failure of Lieutenants Drolet and Diaz and Captain Black to

protect him from harm under the fourth category of Colon. See Colon, 58 F.3d at 873 (personal

involvement of a supervisory defendant may be plausibly alleged by showing that “(4) the

defendant was grossly negligent in supervising subordinates who committed the wrongful acts . .

. .”). Moreover, Mr. Wine does allege any facts suggesting that Commissioner Semple was even

aware of Lieutenants Drolet, Lieutenant Diaz, and Captain Black’s conduct.5

        As a result, Mr. Wine has not plausibly alleged the personal involvement of

Commissioner Semple related to Lieutenant Drolet, Lieutenant Diaz, and Captain Black’s

alleged failure to protect him from assault under the second category of Colon. See Colon, 58

F.3d at 873 (personal involvement of a supervisory defendant may be plausibly alleged by

showing that “(2) the defendant, after being informed of the violation through a report or appeal,

failed to remedy the wrong . . . .”).

        Similarly, Mr. Wine’s conclusory allegation of supervisory liability based on a failure to

train or supervise is insufficient to state a claim regarding Commissioner Semple’s involvement

in the alleged failure to protect him from harm by Lieutenants Drolet and Diaz and Captain

Black. See Twombly, 550 U.S. at 555–57 (complaint must offer more than “labels and

conclusions,” “a formulaic recitation of the elements of a cause of action,” o r “naked


5
 A letter addressed to Commissioner Semple and dated August 30, 2015, refers to Mr. Krawczynski’s alleged
assault of Mr. Wine on June 10, 2015. Ex. C-4 at 43–45. The letter does not mention Lieutenant Drolet or Lieutenant
Diaz or Captain Black, however, or include any allegations regarding their conduct in failing to take any action to
protect him from the assault by Mr. Krawczynski. Id. Thus, the letter does not indicate whether Commissioner
Semple was aware or should have been aware of the conduct of Lieutenants Drolet and Diaz and Captain Black, but
recklessly failed to take any action to remedy the situation.

                                                       16
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 17 of 24



assertion[s]” devoid of “further factual enhancement”); Styles v. Goord, 431 F. App’x 31, 33 (2d

Cir. 2011) (“The mere fact that a defendant possesses supervisory authority is insufficient to

demonstrate liability for failure to supervise under § 1983.”); Colon v. Annucci, 344 F. Supp. 3d

612, 630 (S.D.N.Y. 2018) (“This conclusory statement, which merely parrots [the fourth and

fifth] personal involvement categories verbatim is insufficient to plausibly allege personal

involvement.”); Samuels v. Fischer, 168 F. Supp. 3d 625, 636 (S.D.N.Y. 2016) (“Second Circuit

law has long taught that, even within the context of the Colon framework, merely reciting the

legal elements of a successful § 1983 claim for supervisory liability does not meet the

plausibility pleading standard.” (alterations and internal quotation marks omitted)).

       Accordingly, Mr. Wine’s Fourteenth Amendment failure to protect claim against

Commissioner Semple will be dismissed.

             ii.   Warden Chapdelaine

       Mr. Wine asserts that Warden Chapdelaine failed to properly train and supervise

Lieutenants Drolet and Diaz and Captain Black. Second Am. Compl. at 6. He also contends that

after the assault, Warden Chapdelaine together with Lieutenants Drolet and Diaz and Captain

Black “took acts designed to cover-up and conceal the misconduct of Drolet, Black, and Diaz in

failing to protect [him] as otherwise described within this complaint.” Id. at 5.

       Mr. Wine attempts to demonstrate the personal involvement of Warden Chapdelaine

under the second and fourth categories of Colon. See Colon, 58 F.3d at 873 (personal

involvement of a supervisory defendant may be plausibly alleged by showing that “(2) the

defendant, after being informed of the violation through a report or appeal, failed to remedy the

wrong” or “(4) the defendant was grossly negligent in supervising subordinates who committed

the wrongful acts”).



                                                17
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 18 of 24



        Mr. Wine alleges that, after the incident, Warden Chapdelaine became aware or should

have been aware that Lieutenants Drolet and Diaz and Captain Black had failed to take action to

protect Mr. Wine from the assault by Mr. Krawczynski and took no action to rectify the

situation. Instead, she allegedly attempted to hide the misconduct of Lieutenants Drolet and Diaz

and Captain Black.

       But Mr. Wine does not allege any facts to support his conclusory assertions that Warden

Chapdelaine knew or should have known of Lieutenants Drolet’s and Diaz’s and Captain Black’s

alleged failure to protect him from assault, or a lack of training or supervision on the part of

Warden Chapdelaine.

       Nor do the exhibits attached to the Complaint support Mr. Wine’s contention that Warden

Chapdelaine became aware or should have been aware of the conduct of Lieutenants Drolet and

Diaz and Captain Black and recklessly failed to act in response to this information. Although Mr.

Wine sent a letter to Warden Chapdelaine regarding the assault, which she received on

September 11, 2015, the letter does not include any allegations regarding the failure of

Lieutenant Drolet or Lieutenant Diaz or Captain Black to protect him from the assault. Ex. C-3 at

39.

       Rather, the letter focuses on the prison staff at MacDougall not reporting the assault to

the “proper authorities,” Mr. Wine receiving an allegedly unjustified disciplinary ticket in

connection with the assault, and prison officials, including District Administrator Quiros, not

engaging in a competent investigation of the basis for the disciplinary report. Id. Mr. Wine also

indicates in the letter that he would be filing a legal action regarding the matter. Id.

       In response to the letter, Warden Chapdelaine referred Mr. Wine to District Administrator

Quiros’s letter denying Mr. Wine’s appeal of the disciplinary finding. Id. at 39–40. Additionally,



                                                  18
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 19 of 24



although Mr. Wine sent a copy of his August 30, 2015 letter addressed to Commissioner Semple

to Warden Chapdelaine, that letter did not mention Lieutenant Drolet, Lieutenant Diaz, or

Captain Black or include any allegations regarding their conduct in failing to take any action to

protect him from the assault by Inmate Krawczynski. Ex. C-4 at 43–45.

        As a result, neither the allegations in the Second Amended Complaint nor the exhibits

attached to the original Complaint support a plausible claim that Warden Chapdelaine failed to

remedy the situation or the conduct of Lieutenants Drolet and Diaz and Captain Black after she

became aware or should have become aware of their actions. Thus, Mr. Wine has not

demonstrated the personal involvement of Warden Chapdelaine under the second category of

Colon. See Colon, 58 F.3d at 873 (personal involvement of a supervisory defendant may be

plausibly alleged by showing that “(2) the defendant, after being informed of the violation

through a report or appeal, failed to remedy the wrong”).

        Accordingly, the Court will dismiss Mr. Wine’s Fourteenth Amendment failure to protect

claim asserted against Warden Chapdelaine.

   B.      Motions for Injunctive Relief

        Mr. Wine has filed two motions for injunctive relief. First Mot. for P.I.; Second Mot. for

P.I. After the alleged assault by Mr. Krawczynski, Mr. Wine allegedly underwent surgery to

repair his jaw and continues to suffer pain as a result: allegedly permanent nerve damage to his

mouth, lips, jaw, and chin; pain in his gums; and swelling in his lower lip and chin. First Mot. for

P.I. at 1. Following the assault, he had been prescribed Ibuprofen, but, in August 2019, this

prescription had been discontinued. Id. He allegedly wrote to the medical department seeking a

re-fill twice, but the medical provider did not renew the prescription. Id. In response to his

second request, however, he allegedly was instructed to purchase Ibuprofen from the



                                                 19
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 20 of 24



commissary. Id. But Mr. Wine allegedly lacks sufficient funds in his inmate account to pay for

items in the commissary. Id.

       Mr. Wine’s renewed motion for injunctive relief reiterates these allegations. Second Mot.

for P.I. at 3–4. In both motions, Mr. Wine seeks an order directing medical providers at

MacDougall to renew his prescription for Ibuprofen. Id. at 4; First Mot. for P.I. at 4.

       But “a court generally may not issue an order against a nonparty.” Sumpter v. Skiff, 260

F. App’x 350, 350–51 (2d Cir. 2008); see also United States v. Regan, 858 F.2d 115, 120 (2d

Cir. 1988) (summary order) (affirming district court denial of injunctive relief against an entity

not named as a defendant).

       The Second Amended Complaint does not name the medical providers Mr. Wine

references in his motions for preliminary injunctions as defendants. Injunctive relief is available

against non-parties only under very limited circumstances, none of which are present here. See

Fed. R. Civ. P. 65(d)(2) (providing that an order granting an injunction or restraining order binds

only a nonparty who receives actual notice of the order and who is an “officer, agent, servant,

employee, or attorney” of a party or “who [is] in active concert or participation with” a party or

the officer, agent, servant, employee, or attorney of a party, to whom the injunction or restraining

order applies); Sumpter, 260 F. App’x at 351 (“The district court did not exceed its allowable

discretion in denying Sumpter’s application for injunctive relief. . . . [because] [t]he New York

State Division of Parole . . . to which Sumpter’s motion was directed, was not named as a

defendant in the underlying action and does not fall within any of the exceptions listed in Rule

65(d).”); Abrams v. Waters, No. 3:17-cv-1659 (CSH), 2018 WL 1469057, at *6–7 (D. Conn.

Mar. 26, 2018) (court lacked personal jurisdiction to enter permanent injunction against warden

of correctional facility who was not defendant, had no involvement in underlying claims, and did



                                                20
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 21 of 24



not fit within limited group of individuals described in Fed. R. Civ. P. 65(d)(2) against whom

injunctive relief may be ordered).

       Moreover, the purpose of a preliminary injunction is to provide temporary relief pending

resolution of a case on the merits, Pierce v. Woldenberg, 498 F. App’x 96, 98 (2d Cir.

2012) (citing Irish Lesbian & Gay Org. v. Giuliani, 143 F.3d 638, 645 (2d Cir. 1998) (“The

purpose of a preliminary injunction is merely to preserve the relative positions of the parties until

a trial on the merits can be held.”)), not to provide relief unrelated to the merits of a case.

       Mr. Wine’s Second Amended Complaint does not allege any claims related to the

provision of medical treatment, nor does it request injunctive relief at all. As his only remaining

claim is a Fourteenth Amendment failure to protect claim, the relief requested in these motions—

for an order directing medical providers to renew his prescription—is not related to the

remaining claim in this action.

       Accordingly, because Mr. Wine’s motions for preliminary injunctive relief are unrelated

to his remaining underlying claim, the Court will deny his motions for preliminary injunction.

See De Beers Consol. Mines Ltd. v. United States, 325 U.S. 212, 220 (1945) (noting that a

preliminary injunction is appropriate to grant intermediate relief of “the same character as that

which relief may be granted finally,” but inappropriate where the injunction “deals with a matter

lying wholly outside the issues in the suit.”); see also Doe v. Paychex, Inc., No. 3:17-cv 2031

(VAB), 2020 WL 219377, at *7 (D. Conn. Jan. 15, 2020) (denying plaintiff’s motion for

preliminary injunction where “[t]he sweeping relief [she] seeks is unconnected to” her

claims); Ramos v. Univ. of Conn. Health Ctr., No. 3:17-cv-326 (VAB), 2018 WL 2465356, at *7

(D. Conn. June 1, 2018) (denying request for injunctive relief seeking free copies of documents

because request was unrelated to medical care claim asserted in amended complaint); Johnson v.



                                                  21
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 22 of 24



Vijay-Kumar-Mandalay Wala, No. 9:14-cv-1151 (LEK/DJS), 2016 WL 426547, at *2 (N.D.N.Y.

Feb. 3, 2016) (denying motion for mandatory injunction because relief sought for medical

treatment for sinus and skin problems was “unconnected, in time an d substance” to inmate’s

underlying deliberate indifference to medical care claim regarding denial of vitamins); Mitchell

v. N.Y. State Dep’t of Corr. Servs., No. 06-cv-6278 CJS, 2011 WL 5326054, at *3 (W.D.N.Y.

Nov. 3, 2011) (finding that the facts underlying the request for injunctive relief were unrelated to

the underlying facts of the claims in the action, except for the fact that they arose in the prison

context).

                                             ORDERS

       The Court enters the following orders:

       (1)     The Court directs the Clerk to revise the docket to reflect that the correct spelling

of Defendant Champdelaine’s last name is Chapdelaine. The Motions for Injunctive Relief,

[ECF Nos. 21, 22] are DENIED. Mr. Wine is not precluded from pursuing the relief requested

in the motions in a separate action.

       Based on the Court’s review of the allegations in the Second Amended Complaint, [ECF

No. 20], the claim for monetary damages against the Defendants in their official capacities is

DISMISSED under 28 U.S.C. § 1915A(b)(2) and the following claims are DISMISSED under

28 U.S.C. § 1915A(b)(1): the First and Fourteenth Amendment claims against Lieutenants Drolet

and Diaz, Captain Black, and Warden Chapdelaine related to the alleged refusal of Lieutenants

Drolet and Diaz and Captain Black to permit Mr. Wine to report the assault to the Connecticut

State Police; the First and Fourteenth Amendment due process claims against Lieutenants Drolet

and Diaz, Captain Black, and Warden Chapdelaine related to the failure of Lieutenants Drolet

and Diaz and Captain Black to file criminal charges or facilitate the filing of criminal charges



                                                 22
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 23 of 24



against Mr. Krawczynski; the Eighth Amendment failure to protect claims against all

Defendants; and the Fourteenth Amendment failure to protect claims against Commissioner

Semple and Warden Chapdelaine.

       The Fourteenth Amendment failure to protect claim will proceed against Lieutenant

Drolet, Lieutenant Diaz, and Captain Black in their individual capacities.

        (2)    By July 31, 2020, the Clerk shall verify the current work addresses of Lieutenant

Drolet, Lieutenant Diaz, and Captain Black and mail a copy of the Second Amended Complaint,

[ECF No. 20], this order, and a waiver of service of process request packet to each Defendant in

his or her individual capacity at his or her confirmed address. By August 7, 2020, the Clerk shall

report to the Court on the status of each request. If a Defendant fails to return the waiver request,

the Clerk shall make arrangements for in-person service by the U.S. Marshals Service on that

Defendant, who shall be required to pay the costs of such service in accordance with Federal

Rule of Civil Procedure 4(d).

       (3)     Defendants Lieutenants Drolet and Diaz and Captain Black shall file their

response to the Second Amended Complaint, either an Answer or motion to dismiss, by October

2, 2020. If they choose to file an Answer, they shall admit or deny the allegations and respond to

the cognizable claims recited above. They may also include all additional defenses permitted by

the Federal Rules.

       (4)     Discovery, under Federal Rules of Civil Procedure 26 through 37, shall be

completed by January 15, 2021. Discovery requests need not be filed with the Court.

       (5)     All motions for summary judgment shall be f iled by February 26, 2021.

       (6)     The Clerk shall send a courtesy copy of the Second Amended Complaint and this

Initial Review Order to the Connecticut Attorney General and to the DOC Legal Affairs Unit.



                                                 23
        Case 3:18-cv-00704-VAB Document 23 Filed 07/19/20 Page 24 of 24



       (7)     The parties must comply with the District of Connecticut “Standing Order Re:

Initial Discovery Disclosures” which will be sent to the parties by the Clerk. The order also can

be found at http://ctd.uscourts.gov/district-connecticut-public-standing-orders.

       SO ORDERED at Bridgeport, Connecticut this 19th day of July, 2020.

                                             ___________/S/_____________________
                                             VICTOR A. BOLDEN
                                             UNITED STATES DISTRICT JUDGE




                                                24
